DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,10,11,18,20 in the submission filed 11/4/2021 are acknowledged and accepted.
Cancellation of Claims 9,19, is acknowledged and accepted.
In view of the amendments to the Claims, objection to Claims, and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-8,10-18,20. 
Response to Arguments
Applicant's arguments (Remarks, filed 11/4/2021) have been considered, but, respectfully, are not found persuasive.
a)	Peterson et al. is not analogous art with respect to the claimed invention. The claimed invention is directed toward an ultrasonic lens cleaner structure including a lens of a device of a vehicle. The device in Peterson et al. is not an ultrasonic lens cleaner, but rather a device that uses "bursts of air" to clean a lens (see Abstract). Further, the device in Peterson et al. is not part of a vehicle. Instead, the device is intended to be mounted in a floor, such as the entrance to a garage (see paragraphs [0029] and [0030]). While the device of Peterson et al. is intended for use in inspecting an underside of a vehicle, the device is not part of the vehicle.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Tonar teaches (fig 1A-1C,2,39), an  ultrasonic lens cleaner structure (vibrator assembly 8 with piezoelectric device 10) comprising: a lens (lens cover 20, lens cover may be the outermost lens used by the light sensor device 12) of a device (light sensor device 12) of a vehicle (vehicle 30), having an external surface (front face 56) disposed externally of the vehicle (vehicle 30) and exposed to environmental elements, an ultrasonic transducer (piezoelectric transducer 16 designed to function at vibration frequency minimally detectable by humans or animals, and frequency range is set outside of 20Hz to 18KHz,  which is ultrasonic) associated with the lens (lens cover 20)  and tuned to a resonance frequency (resonance mode, resonance harmonic, p132, fixed frequency or frequency sweeps around the resonance harmonic and matches the current resonance mode of the lens cover with its particular water/dirt accumulation) of the lens (lens cover 20), and a frequency source (H bridge drive circuit) constructed and arranged to drive the ultrasonic transducer (piezoelectric transducer 16), and then  the lens (lens cover 20) will vibrate at the tuned resonance frequency (resonance mode, 
Peterson teaches (fig 1,4)  a lens cleaning structure (air wash lens cleaning structure 154) further comprising a vortex generator (vortex generator, multilayer structure 150) associated with the lens (lens cover 174) so that upon movement of the vehicle (vehicle), the vortex generator (vortex generator, multilayer structure 150) disrupts the vortexes created by a pressure gradient (a moving car generates pressure gradients all around its body and hence vortices) of the moving vehicle (vehicle) to further clean the lens (lens cover 174) (air channel 180 creates a venturi effect by pulling in air through it and cleans the lens cover 174, which will result in disruption of vortices created by air pressure gradients). Combined Tonar-Peterson teach the limitations of Claim 1.
	Secondly, In response to applicant’s argument that Peterson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Peterson teaches of an optical surveillance device which must operate in the external environment and must survive in a variety of environmental elements and is exposed to rain, snow, mud, dust, fuel, exhaust gases, and dust and debris (p7, lines 1-8). The problem being solved in Peterson is to protect the optical 
	Hence Peterson is analogous art, respectfully.

b)	In Peterson et al., the vortex generator is combined with high-pressure gas to amplify the high-pressure gas. In stark contrast, the vortex generator in the present invention, as claimed, is situated with the lens to disrupt vortexes created by a pressure gradient of the moving vehicle to further clean the lens in concert with the ultrasonic cleaning of the lens. 
	Firstly, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Peterson teaches a vortex generator associated with a lens cover 174 and hence with the 
Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the vortex generator is situated near the lens and both are mounted on the vehicle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition, Claim language is broad and does not recite the exact placement of the vortex generator on the vehicle and Peterson teaches a vortex generator which is near or “associated with” a lens of the optical surveillance device as in figs 1,4 as recited in the current claim and which can observe the underside of the vehicle with the help of the surveillance device.

c)	One of ordinary skill in the art would not look to a vortex generator of floor- mounted, pressurized-air based lens cleaning solution to arrive at the vehicle-mounted, naturally-aspirated solution recited in claim 1.
	A reason to combine (i.e., for the purpose of improved cleaning of lens with increase in volume of gas that passes over the lens), please see the previous Office KSR.  Peterson also states that the improved cleaning is to clear the lens or lens cover of liquid or solid debris with minimum of human intervention, protect the lens from abrasive contact and environmental hazards to maintain image quality at all times (p10-13).
	In view of the above arguments rejection of Claims 1,11 and dependent claims is upheld.
Claims 1-8,10-18,20 are rejected as follows:
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,5-7, 10-13,15-17, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonar et al (US 2012/0243093 A1, of record) in view of Peterson et al (US 2003/0210906 A, of record).

Regarding Claim 1, Tonar teaches (fig 1A-1C,2,39), an  ultrasonic lens cleaner structure (vibrator assembly 8 with piezoelectric device 10, p80, lines 1-7, frequency range outside the range 20Hz to 18KHz, p132, cont on pg 11, last 8 lines, and frequencies outside 18Hz is ultrasonic) comprising: 
a lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) of a device (light sensor device 12, p80, lines 1-3) of a vehicle (vehicle 30, lines 1-3), the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) having an external surface (front face 56, p83, lines 1-7) disposed externally of the vehicle (vehicle 30, lines 1-3) and exposed to environmental elements (environment, p82, lines 13-14), an ultrasonic transducer (piezoelectric transducer 16, p80, lines 3-7, piezoelectric transducer is designed to function at vibration frequency minimally detectable by humans or animals, and frequency range is set outside of 20Hz to 18KHz,  cont on pg 11, last 8 lines, and frequencies outside 18Hz, greater than 20KHz is ultrasonic, undetectable by humans, p132, lines 8-13) associated with the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7)  and tuned to a resonance frequency (resonance mode, p131, fig 39, lines 1-4, resonance harmonic, p132, lines 8-13, p134, lines 1-4, fixed frequency or frequency sweeps around the resonance harmonic and matches the current resonance mode of source (H bridge drive circuit, p133, lines 1-8) constructed and arranged to drive the ultrasonic transducer (piezoelectric transducer 16, p80, lines 3-7), wherein when frequency generator (H bridge drive circuit, p133, lines 1-8)  drives the ultrasonic transducer (piezoelectric transducer 16, p80, lines 3-7 at the tuned resonance frequency of the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7), the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) will vibrate at the tuned resonance frequency (resonance mode, p131, fig 39, lines 1-4, resonance harmonic, p132, lines 8-13, p134, lines 1-4, fixed frequency or frequency sweeps around the resonance harmonic and matches the current resonance mode of the lens cover with its particular water/dirt accumulation) so as to remove (p132, lines 14-20, p131, lines 1-11) or prevent the environmental elements (environment, p82, lines 13-14) from collecting on the external surface (front face 56, p83, lines 1-7) of the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7).
	However Tonar does not teach
 further comprising a vortex generator associated with the lens so that upon movement of the vehicle, the vortex generator disrupts the vortexes created by a pressure gradient of the moving vehicle to further clean the lens.
	Tonar and Peterson are related as ultrasonic transducers.

further comprising a vortex generator (vortex generator, p14, lines 1-18, multilayer structure 150, p32, lines 1-4) associated with the lens (lens cover 174, lines 1-4) so that upon movement of the vehicle (vehicle, p32, lines 1-7), the vortex generator (vortex generator, p14, lines 1-18, multilayer structure 150, p32, lines 1-4) disrupts the vortexes created by a pressure gradient (a moving car generates pressure gradients all around its body and hence vortices) of the moving vehicle (vehicle, p32, lines 1-7) to further clean the lens (lens cover 174, lines 1-4) (air channel 180 creates a venturi effect by pulling in air through it and cleans the lens cover 174, p32, cont pg 3, lines 1-6, pulling in air results in disruption of vortices created by air pressure gradients).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tonar to include the teachings of Peterson such that further comprising a vortex generator associated with the lens so that upon movement of the vehicle, the vortex generator disrupts the vortexes created by a pressure gradient of the moving vehicle to further clean the lens for the purpose of improved cleaning of lens with increase in volume of gas that passes over the lens (pg 2, cont p14, lines 1-8).

Regarding Claim 2,Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 1, wherein the ultrasonic transducer (piezoelectric transducer 16, p80, lines 3-7, piezoelectric transducer is designed to function at vibration frequency minimally detectable by humans or animals, and frequency range is set outside of 20Hz to 18KHz,  

Regarding Claim 3, Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 2, wherein the frequency source (H bridge drive circuit, p133, lines 1-8, Tonar) is a frequency generator (different modes  and frequencies can be supplied p132, lines 8-9, p133, lines 1-9).

Regarding Claim 5, Tonar-Peterson teaches the  ultrasonic lens cleaner structure of claim 1, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7, Tonar) is transparent (transparent cover, p82, lines 18-20).

Regarding Claim 6, Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 5, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7, Tonar) comprises glass (glass, p83, lines 36-38), plastic, or plexiglass.

Regarding Claim 7, Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 1, wherein the device (light sensor device 12, p80, lines 1-3, Tonar) is a camera (camera, p81, lines 13-16).

Regarding Claim 10, Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 1, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7, Tonar) is disposed at a rear of the vehicle (rear, p81, lines 5-7, Tonar) and the vortex generator (vortex generator, p14, lines 1-18, multilayer structure 150, p32, lines 1-4, Peterson)  is disposed underside of the vehicle (p32, lines 1-7, Peterson).
	However Tonar-Peterson do not teach vortex generator is disposed rear of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have vortex generator disposed rear of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  A person of ordinary skill in the art would have been motivated to modify Tonar-Peterson to have the lens and the vortex generator at the rear of the vehicle for the purpose of having clear surveillance and clarity of vision.

Regarding Claim 11, Tonar-Peterson teaches (fig 1A-1C,2,39) a method of cleaning (technique to keep lenses free of fluid and debris, p2, lines 1-3) a lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) of a device (light sensor device 12, p80, lines 1-3) of a vehicle (vehicle 30, lines 1-3), the method comprising: 
providing the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) having an external surface having an 
	However Tonar does not teach
further comprising: providing a vortex generator associated with the lens so that upon movement of the vehicle, the vortex generator disrupts vortexes created by a pressure gradient of the moving vehicle to further clean the lens.
	Tonar and Peterson are related as ultrasonic transducers.
	Peterson teaches (fig 1,4)  a method of  lens cleaning (technique used by air wash lens cleaning structure 154, p29, lines 7-10) 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tonar to include the teachings of Peterson such that further comprising providing a vortex generator associated with the lens so that upon movement of the vehicle, the vortex generator disrupts the vortexes created by a pressure gradient of the moving vehicle to further clean the lens for the purpose of improved cleaning of lens with increase in volume of gas that passes over the lens (pg 2, cont p14, lines 1-8).

Regarding Claim 12,Tonar-Peterson teaches the method of claim 11, wherein the ultrasonic transducer (piezoelectric transducer 16, p80, lines 3-7, piezoelectric transducer is designed to function at vibration frequency minimally detectable by humans or animals, and frequency range is set outside of 20Hz to 18KHz,  cont on pg 11, last 8 lines, and frequencies outside 18Hz, greater than 20kHz is ultrasonic, 

Regarding Claim 13,Tonar-Peterson teaches the method of claim 11, wherein the ultrasonic transducer (piezoelectric transducer 16, p80, lines 3-7) is driven by a frequency generator (H bridge drive circuit, p133, lines 1-8).

Regarding Claim 15, Tonar-Peterson teaches the method of claim 11, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) is transparent (transparent cover, p82, lines 18-20).

Regarding Claim 16,Tonar-Peterson teaches the method claim 15, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) comprises glass (glass, p83, lines 36-38), plastic, or plexiglass.

Regarding Claim 17,Tonar-Peterson teaches the method of claim 11, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7) is provided in a camera (camera, p81, lines 13-16).

Regarding Claim 20, Tonar-Peterson teaches the method of claim 11, wherein the lens (lens cover 20, p80, lines 5-7, lens cover may be the outermost lens used by the light sensor device 12, p82, last 1-7, Tonar) is disposed at a rear of the vehicle (rear, p81, 
	However Tonar-Peterson do not teach vortex generator is disposed rear of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have vortex generator disposed rear of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  A person of ordinary skill in the art would have been motivated to modify Tonar-Peterson to have the lens and the vortex generator at the rear of the vehicle for the purpose of having clear surveillance and clarity of vision.

Claims 4,14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tonar et al (US 2012/0243093 A1, of record) in view of Peterson et al (US 2003/0210906 A, of record) and further in view of  Li et al (US 2017/0361360 A1, of record).

Regarding Claim 4, Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 1.
	However Tonar-Peterson does not teach
 wherein the ultrasonic transducer is spaced from the lens.
	Tonar-Peterson and  Li are related as ultrasonic transducers.

wherein the ultrasonic transducer (transducer 102, p21, lines 1-6) is spaced (transducer is indirectly coupled to lens 202) from the lens (lens 202, p21, lines 1-6).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tonar-Peterson to include the teachings of Li such that the ultrasonic transducer is spaced from the lens for the purpose of improved ultrasonic cleaning (p21, lines 9-12).

Regarding Claim 14, Tonar-Peterson teaches the method  of claim 11.
	However Tonar-Peterson does not teach
wherein the ultrasonic transducer is associated with the lens by being spaced from the lens.
	Tonar-Peterson and Li are related as ultrasonic transducers.
	Li teaches (fig 1-3) an ultrasonic lens cleaner structure (ultrasonic lens cleaning system 150, p21, lines 12),
wherein the ultrasonic transducer (transducer 102, p21, lines 1-6)  is associated with the lens (lens 202, p21, lines 1-6) by being  spaced (transducer is indirectly coupled to lens 202) from the lens (lens 202, p21, lines 1-6).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tonar-Peterson to include the teachings of Li such that the ultrasonic transducer is spaced from the lens for the purpose of improved ultrasonic cleaning (p21, lines 9-12).

Claims 8,18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tonar et al (US 2012/0243093 A1, of record) in view of Peterson et al (US 2003/0210906 A, of record) and further in view of Magee et al (US 2018/0221921 A1, of record).

Regarding Claim 8, Tonar-Peterson teaches the ultrasonic lens cleaner structure of claim 1.
	However Tonar-Peterson does not teach
 wherein the device is a LIDAR sensor.
	Tonar-Peterson and Magee are related as ultrasonic transducers.
	Magee teaches (fig 1-3) an ultrasonic lens cleaner structure (cleaning sub-system 140, p22, lines 3-13), wherein the device (sensor device, p21, lines 1-3) is a LIDAR sensor (LIDAR, p21, lines 1-5).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tonar-Peterson to include the teachings of Magee such that the wherein the device is a LIDAR sensor for the purpose of improved ultrasonic cleaning (p21, lines 9-12).

Regarding Claim 18, Tonar-Peterson teaches the method of claim 11.
	However Tonar-Peterson does not teach
 wherein the lens is provided in LIDAR sensor.	
	Tonar-Peterson and Magee are related as ultrasonic transducers.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tonar-Peterson to include the teachings of Magee such that the wherein the lens is provided in LIDAR sensor for the purpose of improved ultrasonic cleaning (p21, lines 9-12).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JVD/
Jyotsna V Dabbi
Examiner, Art Unit 2872              					1/26/2022


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872